United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-923
Issued: August 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2014 appellant, through her attorney, filed a timely appeal from the
February 10, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the cervical condition for which appellant seeks compensation is
causally related to her document checking duties in 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 6, 2012 appellant, a 55-year-old transportation security officer, filed an
occupational disease claim alleging that her C5-6 spondylotic disc protrusions, cervical stenosis,
cervicalgia and cervical radiculopathy were the result of her federal employment. She identified
sitting in an unnatural posture to perform her duties for eight hours and repetitively moving her
head and arms up and down to check documents.
Appellant returned to modified duty as a document checker in 2012, following surgeries
under another claim. She remained seated in a chair at a banquet table for eight hours a day.2
Appellant reached up and down, and looked up and down, over 1,000 times a day to handle the
documentation from patrons who were two to four feet above her. She stated, “I would have to
overreach because my table was very wide and I was lower due to my chair, affording my feet to
stay on the ground.” Appellant described retrieving the documents by looking up and raising her
arms over her head, then looking down at the documents, then looking up again to verify that the
identification matched the photo identification. She marked the boarding pass, gathered all the
information given to her, then raised her arms and looked up to finish the checking process for
entry to the checkpoint. Appellant advised: “My neck, shoulders and arms were under … stress
and repetitively being injured due to the modified incorrect ergonomic position of my body in
relation to the height of the people and repetitive functions of my afforded modified position.”
In a decision dated July 10, 2013, OWCP denied appellant’s occupational disease claim.
It found that although the evidence supported that work activities occurred as alleged, she
submitted no medical evidence to establish causal relation.
On July 17, 2013 appellant requested a telephonic hearing. OWCP received a
September 25, 2013 report from Dr. Leonel Reyes, a family physician, who diagnosed a cervical
herniated nucleus pulposus (HNP), cervical radiculitis, bilateral shoulder bursitis and bilateral
shoulder impingement. Dr. Reyes noted that an August 21, 2012 imaging study showed
degenerative changes of the cervical spine with a slight reversal of the normal lordotic curvature
and an apex at the C5 level; and spinal stenosis at C5-6 and C6-7 without other disc herniation,
spinal canal stenosis or neural foraminal stenosis.
Dr. Reyes described the mechanism of injury by noting that her job as a transportation
security officer primarily entailed frequent and repetitive activities including, but not limited to,
reaching and grasping, lifting and carrying, pushing and pulling, bending/stooping and squatting,
standing and walking, twisting, fine manipulation, overhead endeavors and “other various
physical activities.” He also noted that appellant performed her duties in 2009, which required
her to work at a sloped checkpoint checking passengers’ documents. “[Appellant] had to look
up, reach up, then [look] down at the documents for verification, then look up and reach up to
return them to the passenger. All this was done while sitting down while reaching up and
2

The record indicates that appellant filed an occupational disease claim on May 18, 2011 alleging tarsal tunnel
syndrome from the stress of standing on an incline to perform her job. OWCP assigned File No. xxxxxx745. It
accepted her claim for bilateral tarsal tunnel syndrome and authorized surgery. Appellant returned to modified duty
in February 2012 but claimed intermittent disability for a right knee condition from the same work factors that
caused her foot and ankle condition. She stopped work on September 9, 2012.

2

looking over head at least 500 times a day for 8 hours and 5 days a week.” Dr. Reyes explained
that the repetitive duties of looking up and down caused strain to appellant’s neck. He noted that
she was also required to lift heavy bags overhead as patrons went through her checkpoint.
Dr. Reyes stated:
“[These] repetitive duties caused injury to her shoulders bilaterally. In my
medical opinion, the repetitive duties of looking up and down as she verified
passengers’ documents and verifying IDs [identifications] and doing overhead
lifting of heavy baggage of patrons as they went through her checkpoint is what
caused her cervical HNP, cervical radiculitis, bilateral shoulder bursitis, and
bilateral shoulder impingement. [Appellant’s] condition has occurred over a
period of time and is due to repetitive duties that she performed on a daily basis as
part of her job description as a [t]ransportation [s]ecurity [o]fficer for the
Transportation Security Administration. Her work-related claim requires further
care to prevent further disability of her condition. [Appellant’s] condition is a
valid claim and requires medical treatment for it.”
Dr. Reyes noted that appellant underwent a cervical fusion on October 15, 2012.
In a decision dated February 10, 2014, an OWCP hearing representative affirmed the
denial of appellant’s injury claim. She found that appellant established the employment
activities, as alleged; but determined that she did not establish that her cervical condition was
causally related to the accepted duties or exposure.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

3

nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
OWCP does not dispute the modified duties appellant performed as a document checker
in 2012. It found that she established that she experienced repetitive work duties at the time,
place and in the manner alleged. The question is whether the accepted work activities caused or
aggravated her diagnosed medical condition.
The only medical evidence that addresses the element of causal relationship is the
opinion given by Dr. Reyes, a family physician. It was his opinion that the repetitive duties of
looking up and down as appellant verified documents and identifications, as well as lifting heavy
baggage overhead as patrons went through her checkpoint, caused a cervical herniated disc,
cervical radiculitis, bilateral shoulder bursitis and bilateral shoulder impingement.
Dr. Reyes’ reference to the duties appellant performed in 2009, which required her to
work on a sloped surface and lift heavy bags overhead, appears to relate to the prior tarsal tunnel
claim.9 The record indicates that she worked modified duty as a sedentary document checker for
only a period of time in 2012. Otherwise, Dr. Reyes’ description of the physical demands of
checking documents appears accurate.
Dr. Reyes offered some rationale to support his stated conclusion by explaining that the
repetitive activities caused strain on appellant’s neck; but he did not make clear, from a
biomechanical point of view, how such work duties caused a cervical HNP, cervical radiculitis,
bilateral shoulder bursitis and bilateral shoulder impingement. He did not explain on what
objective basis he was able to determine that appellant’s diagnosed conditions were caused by
her repetitive activities. Further, Dr. Reyes did not explain why he diagnosed a cervical HNP
when the August 21, 2012 imaging study showed no disc herniation.
Although Dr. Reyes’ opinion on causal relationship provides some support for appellant’s
claim, his factual history mingles different injury claims and fails to provide clear medical
reasoning on the subject of causal relationship. This diminishes the probative value of his
opinion.10
Accordingly, the Board finds that appellant has not met her burden to establish the
element of causal relationship. The Board will therefore affirm OWCP’s February 10, 2014
decision.

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

See supra note 2.

10

E.g., James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete); George Randolph Taylor, 6 ECAB 968 (1954) (medical conclusions
unsupported by rationale are of little probative value). See generally Melvina Jackson, 38 ECAB 443, 450 (1987)
(addressing factors that bear on the probative value of medical opinions).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that the cervical
conditions for which she seeks compensation are causally related to her document checking
duties in 2012.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

